Citation Nr: 1531888	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  07-33 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected left knee disability, to include degenerative joint disease, from September 8, 2009. 

2.  Entitlement to a disability rating in excess of 60 percent for service-connected back disability, to include lumbar spine degenerative disc disease, sciatic nerve damage, and Intervertebral Disc Syndrome (IVDS).

3.  Entitlement to an initial disability rating in excess of 20 percent for service-connected peripheral neuropathy of the left upper extremity.  

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to January 1995.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above, which the RO continued a 60 percent rating for service-connected back disability and granted service connection for a left knee disability, assigning an initial 10 percent rating.  

In November 2011, the Board denied entitlement to an initial rating in excess of 10 percent for a left knee disability from August 16, 2005 to September 7, 2009.  The Board remanded the claims remaining on appeal (including entitlement to a rating in excess of 10 percent for a left knee disability from September 8, 2009 to present) for additional evidentiary development.  

In December 2012, the RO granted service connection for peripheral neuropathy of the left upper and lower extremities and assigned 20 and 10 percent ratings, respectively, both effective from August 16, 2005.  While the Veteran has not appealed the December 2012 rating decision, these issues are part and parcel of his claim of entitlement to an increased rating for his service-connected back disability, as the rating criteria governing the evaluation of spinal disabilities specifically indicates that that any associated objective neurologic abnormalities be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating formula for Diseases and Injuries of the Spine (2014).  Accordingly, the Board has included the issues of entitlement to an increased rating for the service-connected peripheral neuropathy disabilities on the first page of this decision.  

In October 2014, the Board once again remanded the claims on appeal for additional development.

The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).


FINDINGS OF FACT

1.  From September 8, 2009, the Veteran's left knee degenerative joint disease does not result in ankylosis; subluxation; instability; dislocated or removed meniscus; functionally limited flexion to 45 degrees or less; or functionally limited extension to 10 degrees or more.

2.  Ankylosis of the Veteran's entire spine has not been shown; orthopedic and neurological impairments related to the Veteran's lumbar spine disability, when considered both separately and combined, do not result in a rating in excess of 60 percent.

3.  The Veteran's left (non-dominant) upper extremity peripheral neuropathy is characterized by moderate incomplete paralysis of the musculospiral nerve; severe incomplete paralysis has not been shown.

4.  The Veteran's left lower extremity peripheral neuropathy is characterized by mild incomplete paralysis of the external popliteal nerve; moderate incomplete paralysis has not been shown.


CONCLUSIONS OF LAW

1.  From September 8, 2009, the criteria for a disability rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5265-5262 (2014).

2.  The criteria for a disability rating in excess of 60 percent for a back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5243 (2014).

3.  The criteria for an initial rating in excess of 20 percent for left upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8715.

4.  The criteria for an initial rating in excess of 10 percent for left lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8721.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records and VA treatment records have all been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner provided the information necessary to rate the service connected disabilities on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves. 

Left Knee Disability

The Veteran has been assigned a 10 percent for his left knee disability under Diagnostic Code 5299-5010 for knee pain.  Diagnostic Code 5299 indicates the disability is not listed in the Schedule for Rating Disabilities and it has been rated by analogy under a closely related disease or injury.  38 C.F.R. §§ 4.20, 4.27.  The RO rated the claim under Diagnostic Code 5010, which evaluates degenerative arthritis under Diagnostic Code 5003, which in turn evaluates disabilities based on the degree of limitation of motion under the appropriate Diagnostic Codes, in this case Diagnostic Codes 5260 and 5261.  If the disability is noncompensable under the appropriate Diagnostic Code for the joint involved, a 10 percent rating will be for application for such major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion needs to be objectively shown by findings such as swelling, muscle spasm, or painful motion.  Id.  In the absence of limitation of motion, a 10 percent evaluation is warranted for x-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joints with occasional incapacitating exacerbations.  Id.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Codes 5260 and 5261 (limitation of knee flexion and knee extension respectively), a noncompensable rating may be assigned where either knee flexion is limited to 60 degrees or knee extension is limited to 5 degrees.  A compensable (10 percent) rating is assigned for either flexion limited to 45 degrees or extension limited to 10 degrees.  Of note, separate compensable ratings may be assigned for limitation of flexion and for limitation of extension, without violating the rule against pyramiding.  See 38 C.F.R. § 4.14.

After September 8, 2009, the Veteran's treatment records contain little evidence regarding any knee complaints, symptoms, or treatment.  In February 2011, December 2012, and July 2013, he retained full 5/5 strength, normal sensation, and normal reflexes, but his gait was antalgic from left lower extremity radicular pain.  In August 2014, he once again had a normal gait.

The Veteran has been afforded multiple VA examinations for his left knee disability.  At the September 2009 VA examination, the Veteran reported stiffness and giving away, but denied having any weakness, swelling, heat, redness, lack of endurance, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation, pain, and dislocation.  He rated his pain at 8 out of 10.  He reported difficulty with standing and walking and he asserted that running caused pain.  He denied ever being hospitalized or undergoing surgery, including joint replacement, for his left knee.  He reported his left knee did not result in any incapacitation.  On examination, his gait was normal and steady.  His left knee showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  He had flexion to 120 degrees with pain at 110 degrees.  He had extension to zero degrees without pain.  Repetitive testing was unable to be performed due to pain.  Stability tests were all within normal limits.

At a December 2014 VA examination, the Veteran denied having any functional loss or functional impairment of the left knee.  On examination, he had normal flexion to 140 degrees and normal extension to 0 degrees with no additional limitations after repetitive testing.  There was no objective evidence of localized tenderness or pain on palpation of the left knee.  The Veteran retained normal 5/5 strength with no muscle atrophy.  He had no left knee ankylosis.  He had no history of recurrent subluxation.  He had normal stability tests.  He did not have any meniscal conditions.  He did not use any assistive devices.  He denied having any flare ups.  

In view of the above, the Board finds that the criteria to assign a compensable rating for the Veteran's left knee under Diagnostic Code 5260 have not been met.  As described above, the Veteran consistently demonstrated flexion in both knees to more than 110 degrees, even when considering limitations due to pain.  His VA treatment records do not document any limitation of flexion.  As such, the Veteran is not found to meet even the criteria for a noncompensable rating under Diagnostic Code 5260, which requires flexion to be limited to 60 degrees.  

Turning to limitation of extension, the Board finds that the criteria to assign a compensable rating for the Veteran's left knee under Diagnostic Code 5261 have not been met.  The Veteran was found to have full extension at all VA examinations, and VA treatment records have not shown limitation of extension.  Therefore, the Veteran does not meet the criteria for a compensable rating under Diagnostic Code 5261.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Here, the medical records document that the Veteran retained full strength, normal sensation, and normal reflexes in February 2011, December 2012, and July 2013.  Furthermore, at the September 2009 and December 2014 VA examinations, he had full strength and his leg showed no signs of weakness.  Moreover, even considering the effects of pain, the Veteran demonstrated flexion to at least 110 degrees and full extension.  Finally, the Veteran denied having any functional loss or functional impairment of the left knee.  Thus, greater ratings for limitations of flexion and extension are not warranted under DeLuca.

While the Veteran has been shown to experience pain in his knee, the Court of Appeals for Veterans Claims (Court) has held that even if range of motion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Here, the Veteran consistently demonstrated pain free left knee flexion at least 110 degrees and full extension.  As such, there is no basis for a rating in excess of 10 percent under Diagnostic Codes 5260 and 5261.

To this end, the Veteran was given a 10 percent rating under Diagnostic Code 5299-5010.  However, such a rating was assigned based on application of 38 C.F.R. § 4.59 which provides that painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.

Diagnostic Code 5256 evaluates ankylosis of the knee.  The December 2014 VA examiner noted that the Veteran had no ankylosis of the left knee, and VA treatment records fail to suggest the presence of ankylosis.  The Veteran has also failed to suggest ankylosis is present.  Therefore, this Diagnostic Code is not applicable. 

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

VA treatment records show that the Veteran had a normal gait in February 2011, December 2012, July 2013, and August 2014.  At the September 2009 VA examination, his left knee showed no signs of instability or abnormal movement on physical testing.  At the December 2014 VA examination, there was no evidence of any patellar subluxation or dislocation.  In addition, he had normal stability tests.  As such, a separate rating is not warranted for instability or recurrent subluxation.

Diagnostic Code 5258 evaluates semilunar cartilage, which is synonymous with the meniscus.  When the meniscus is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  Under Diagnostic Code 5259, when the meniscus has been removed, but remains symptomatic, a 10 percent rating is assigned.  Here, the December 2014 VA examiner noted that the Veteran had never undergone any type of knee surgery and had no meniscus problem.  As such, a separate rating is not available under these Diagnostic Codes.

As the Veteran's range of motion does not meet compensable levels under Diagnostic Codes 5256 to 5261, the Board considered whether a higher rating could be assigned under Diagnostic Code 5003.  In this regard, however, the x-ray evidence only demonstrates x-ray evidence of one major joint and does not reflect any incapacitating episodes.  38 C.F.R. § 4.45(f) (explaining the knee is a major joint).  As such, a higher 20 percent evaluation is not warranted under Diagnostic Codes 5010 and 5003.

As described, the criteria for a schedular rating in excess of 10 percent for the Veteran's left knee disability after September 8, 2009, have not been met and his claim is denied. 

Back Disability

In an August 1995 rating decision, the Veteran was granted service connection for a back disability and assigned an initial disability rating of 10 percent under Diagnostic Code 5010-5293 for a low back disability with sciatic nerve damage effective February 1, 1995.  In a September 2002 rating decision, he was granted an increased rating of 60 percent under Diagnostic Code 5010-5293, which was changed to Diagnostic Code 5010-5243, for a low back disability with degenerative disc disease and sciatic nerve damage effective June 24, 2002 following a revision of the rating schedule.  In August 2005, the Veteran filed his claim for an increased disability rating.  As such, the current regulations were in effect for the entirety of the Veteran's increased rating claim.

However, it is important to note that under Diagnostic Code 5293, the Diagnostic Code which was used to initially assign the Veteran's 60 percent rating, it was required that intervertebral disc syndrome be present along with neurologic components such as sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.  That is, the rating required both orthopedic and neurologic impairment.

Under the back regulations in effect at the time the Veteran's increased rating claim was received, back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating IVDS based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under the current Formula for Rating IVDS, a 60 percent rating is assigned when IVDS causes incapacitating episodes of at least six weeks during the during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  This is the highest rating possible under this Diagnostic Code.  As such, the Veteran's back disability will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine for a higher rating.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or if there is muscle spasm or guarding not resulting in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the cervical spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Regarding ankylosis, the Veteran's VA treatment records do not document any ankylosis of the spine.

The Veteran was afforded multiple VA examinations.  At the October 2005 VA examination, there was no evidence of ankylosis.  At the September 2009 VA examination, the examiner noted that there was no ankylosis of the thoracolumbar spine.  At the December 2014 VA examination, the examiner noted that there was no ankylosis of the spine.

As described, during the course of his appeal, the Veteran has not been shown to have ankylosis of the entire spine.  Therefore, a back rating in excess of 60 percent is not warranted under the General Rating Formula for Diseases and Injuries of the Spine.

The Notes to the General Rating Formula for Diseases and Injuries of the Spine allow for orthopedic and neurologic impairment from a spinal disability to be rated separately and combined.  As such, the Board must assess these two components in order to assess whether the combining of the orthopedic and neurologic manifestations of the Veteran's back disability combine to a rating in excess of 60 percent.
 
Regarding range of motion, the Veteran's treatment records show he received epidural steroid injections to help control his pain since at least early 2006 as his physician noted that surgical intervention would not help in August 2005.  Despite his symptoms, he had only slightly limited lumbar spine flexion in July 2009.  After a few years of treatment in September 2012, he was noted to have good lumbar spine flexion and extension.  In addition, treatment records from August 2005 through August 2014 show that he retained full strength, intact sensation, and retained a normal gait, although he had diminished reflexes in August 2005 and an antalgic gait in February 2011. 

At an October 2005 VA examination, the Veteran demonstrated lumbar spine flexion to 50 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 15 degrees.  Range of motion was limited by pain but not additionally limited by fatigue, weakness, lack of endurance, or incoordination after repetitive testing.

At the September 2009 VA examination, the Veteran demonstrated lumbar spine flexion to 45 degrees with pain at 30 degrees, extension to 20 degrees with pain at 15 degrees, right and left lateral flexion to 20 degrees with pain at 15 degrees, right lateral rotation to 25 degrees with pain at 20 degrees, and left lateral rotation to 30 degrees with pain at 25 degrees.  Repetitive testing was not performed due to the Veteran's reported extreme pain.

At the December 2011 VA examination, the Veteran demonstrated lumbar spine flexion to 60 degrees with pain, normal extension to 30 degrees with pain, normal right lateral flexion to 30 degrees with pain, left lateral flexion to 25 degrees with pain, and normal right and left lateral rotation to30 degrees with pain.  Repetitive testing resulted in no additional limitations.

At the December 2014 VA examination, the Veteran had normal flexion to 90 degrees, normal extension to 30 degrees, normal right and left lateral flexion to 30 degrees, and normal right and left lateral rotation to 30 degrees.  Repetitive testing resulted in no additional limitation of motion.

As described, the limitation of motion in the Veteran's back would not warrant a rating in excess of 20 percent during the course of his appeal as he consistently demonstrated forward flexion well in excess of 30 degrees.  While range of motion was painful at 30 degrees of forward flexion at the VA examination in December 2011, it was not shown that motion was functionally limited to 30 degrees.  See Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011). 

In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, supra.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

In this case, the Veteran did report experiencing some pain with range of motion testing.  To this end, even if flexion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  For example, while the December 2014 examiner noted there was mild pain, paresthesias, and numbness in the lower extremities due to radiculopathy, there were no other functional impairments noted.  The Veteran reported that his back only occasionally affected his work when performing certain maneuvers.

As noted, the regulations governing the evaluation of back claims do provide that orthopedic and neurologic manifestations of a back disability may be rated separately and then combined.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  In this case, the Veteran was assigned separate ratings for his left upper extremity and left lower extremity peripheral neuropathies, which are discussed more fully below.  It is noted that at the time the RO granted additional disability ratings for left upper and lower extremity neuropathy, these disabilities should have been combined with any limitation of motion and a new rating for the spine should have been assigned.  Yet it appears that the neurologic ratings were assigned in addition to the 60 percent rating which would appear to violate the rule against pyramiding as the Diagnostic Code on which the 60 percent rating was based included compensation for neurologic impairment.  See 38 C.F.R. § 4.14.  

In any event, even when these ratings are combined with the neurological findings, they do not equal a rating in excess of 60 percent, which has been the assigned rating since June 2002.  As the currently assigned ratings are more favorable to the Veteran, the Board will not disturb the presently assigned disability ratings.

As described, the criteria for a schedular rating in excess of 60 percent for the Veteran's back disability have not been met and his claim is denied. 




Left Upper Extremity Peripheral Neuropathy

In a December 2012 rating decision, the Veteran was granted service connection for left upper extremity peripheral neuropathy and assigned an initial disability rating of 20 percent under Diagnostic Code 8714 for neuralgia of the musculospiral nerve effective August 16, 2005.  

The Veteran indicated in his enlistment Report of Medical History that he was right handed, meaning his left upper extremity is his minor extremity.  Under this Diagnostic Code, moderate incomplete paralysis of musculospiral nerve for the minor extremity is rated 20 percent disabling and severe incomplete paralysis of the musculospiral nerve for the minor extremity is rated 40 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8714.

The Veteran has been afforded multiple VA examinations.  At an October 2005 VA examination, he did not report any left upper extremity symptoms.  On examination, he had normal motor and sensory function.

At a September 2009 VA examination, the Veteran also did not report any left upper extremity symptoms.  On examination, he had no weakness, normal muscle tone, no muscle atrophy, and no motor dysfunction.  

At the December 2011 VA examination, the examiner noted that the Veteran was diagnosed with neuropathy.  He was observed to have mild paresthesias and numbness in the left upper extremity.  He retained normal 5/5 strength with no muscle atrophy.  He had normal reflexes and sensation.  The examiner indicated that the Veteran's upper extremity nerve findings were normal.

At the December 2014 VA examination, the examiner noted that the Veteran was diagnosed with neuropathy.  On examination, the Veteran had mild intermittent pain, paresthesias, and numbness in the left upper extremity.  He retained normal 5/5 strength with no muscle atrophy.  He had normal reflexes.  He had decreased sensation in the left hand and fingers.  The examiner indicated that the Veteran had mild incomplete paralysis of the left ulnar nerve.  In addition, the examiner did not indicate that the Veteran had musculospiral nerve findings.

Treatment records do not document musculospiral neuropathy.  At the October 2005 and September 2009 VA examinations, he did not report any left upper extremity symptoms and had normal motor and sensory function.  At the December 2011 VA examination, while he reported mild symptoms, he had normal findings on examination and his upper extremity nerve findings were normal.  At the December 2014 VA examination, he reported increased symptoms and had some decreased sensation, but otherwise had normal strength and reflexes.  The examiner indicated that the Veteran had mild incomplete paralysis of the left ulnar nerve.

Thus, applying the regulations to the facts in the case, the Board finds that the criteria for a disability rating in excess of 20 percent are not met.  The RO assigned a 20 percent rating under Diagnostic Code 8714 for neuropathy of the musculospiral nerve.  However, the December 2014 VA findings show that the Veteran has mild neuropathy of the ulnar nerve, not the musculospiral nerve , which under Diagnostic Code 8716 would entitle him to only a 10 percent rating.  Therefore, the Board finds that the criteria for a disability rating in excess of 20 percent are not met.  The record contains no evidence that would warrant a 40 percent rating under Diagnostic Code 8714, such as severe incomplete paralysis of the musculospiral nerve, or a 30 percent rating under Diagnostic Code 8716, such as severe incomplete paralysis of the ulnar nerve.

The Board has considered all other potentially applicable Diagnostic Codes, but giving the Veteran every benefit, but the currently assigned rating under Diagnostic Code 8714 is most favorable to the Veteran.

As described, the criteria for a schedular rating in excess of 20 percent for the Veteran's left upper extremity peripheral neuropathy have not been met and his claim is denied. 



Left Lower Extremity Peripheral Neuropathy

In a December 2012 rating decision, the Veteran was granted service connection for left lower extremity peripheral neuropathy and assigned an initial disability rating of 10 percent under Diagnostic Code 8721 for neuralgia of the external popliteal nerve effective August 16, 2005.  

Under this Diagnostic Code, mild incomplete paralysis of external popliteal nerve is rated 10 percent disabling and moderate incomplete paralysis of the internal popliteal nerve is rated 20 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8721.

The Veteran's treatment records show that he reported pain radiating down his left leg with diminished reflexes in August 2005, but he ambulated without difficulty, had good strength, and had intact sensation.  In July 2009, he had a normal gait with normal balance.  In February 2011, he had an antalgic gait, but retained normal sensation, normal reflexes, and normal 5/5 strength.  In September 2012 and July 2013, his gait was normal and he retained normal 5/5 strength.  In August 2014, his gait was normal.

The Veteran has been afforded multiple VA examinations.  At the October 2005 VA examination, he reported occasional pain radiating down his left lower extremity.  On examination, he had a normal gait, normal posture, and full and pain free range of motion of both ankles.  He also had normal motor and sensory function.

At a September 2009 VA examination, the Veteran had evidence of radiating pain into his hip but retained a normal gait.  He had no weakness, normal muscle tone, and no muscle atrophy.  He had decreased pinprick sensation resulting in neuralgia at L4-5.  He had no motor dysfunction.  The examiner opined that the most likely involved peripheral nerve was the sciatic nerve.

At a December 2011 VA examination, the Veteran reported left lower extremity moderate intermittent pain, mild paresthesias, and mild numbness.  On examination, he retained full strength with no muscle atrophy.  He had absent reflexes in his knee and ankle.  He had decreased sensation in his lower leg, ankle, foot, and toes.  He retained a normal gait.  He had normal findings for the sciatic nerve and all other nerves for the lower extremities.  The examiner noted that a nerve conduction study and EMG were both normal and there was no evidence of sciatic nerve injury or radiculopathy.

At the December 2014 VA examination, the examiner noted that the Veteran was diagnosed with neuropathy.  He had mild intermittent pain, paresthesias, and numbness in the left lower extremity.  He retained normal 5/5 strength with no muscle atrophy.  He had normal reflexes.  He had decreased sensation.  He had a normal gait.  The examiner indicated that the Veteran had mild incomplete paralysis of the left sciatic nerve.  In addition, the examiner did not indicate that the Veteran had external popliteal nerve findings.

The Veteran's treatment records show that but for a February 2011 examination, he retained a normal gait with good strength and intact sensation.  At the October 2005 VA examination, he had a normal gait, normal motor and sensory function, and normal ankle range of motion.  At the September 2009 VA examination, the examiner opined that most likely involved peripheral nerve was the sciatic nerve.  However, at the December 2011 VA examination, the Veteran had normal findings for all lower extremity nerves with no evidence of sciatic nerve injury.  At the December 2014 VA examination, the examiner indicated that the Veteran had mild incomplete paralysis of the left sciatic nerve.

Thus, applying the regulations to the facts in the case, the Board finds that the criteria for a disability rating in excess of 10 percent are not met.  The RO assigned a 10 percent rating under Diagnostic Code 8721 for neuropathy of the external popliteal nerve.  However, the December 2014 VA findings show that the Veteran has mild neuropathy of the sciatic nerve, which under Diagnostic Code 8720 would also entitle him to a 10 percent rating.  Therefore, the Board finds that the criteria for a disability rating in excess of 10 percent are not met.  The evidence of record simply does not support a 20 percent rating under either Diagnostic Code, such as moderate incomplete paralysis of the affected nerve.

The Board has considered all other potentially applicable Diagnostic Codes, but has found that no other Diagnostic Code would result in more favorable findings.

As described, the criteria for a schedular rating in excess of 10 percent for the Veteran's left lower extremity peripheral neuropathy have not been met and his claim is denied. 

Extraschedular Considerations

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

Regarding the Veteran's disabilities, the evidence suggests that the symptomatology is reasonably contemplated by the schedular rating criteria discussed above.  The Veteran's disabilities were applied to the applicable rating criteria, general counsel opinions, and case law.  Regarding his left knee disability, the Veteran was found to have a 10 percent rating under Diagnostic Code 5299-5010.  Regarding his back disability, he was found to have a 60 percent rating under Diagnostic Code 5010-5243.  Regarding his left upper extremity peripheral neuropathy, he was found to have a 20 percent rating under Diagnostic Code 8714.  Regarding his left lower extremity peripheral neuropathy, he was found to have a 10 percent rating under Diagnostic Code 8721.  Although the Diagnostic Codes allows for higher ratings, the Board fully explained why higher ratings were not warranted.  Moreover, there is simply no allegation that the Veteran's disabilities are unique or unusual in any way.  There is no question that the Veteran experiences symptoms from his back and knee disabilities which include pain, giving away, paresthesias, and numbness, but such symptoms, while not specifically enumerated is considered in the schedular ratings that are assigned, as the Board is required to consider functional limiters such as pain in assessing orthopedic injuries.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As such, while the Veteran may experience some symptoms that are not specifically enumerated in the rating schedule, the Board is charged with considering how functionally impaired the Veteran's disabilities renders him within the confines of the schedular rating that is assigned.

As such, the schedular rating criteria reasonably describe the symptoms caused by the service connected disabilities on appeal, and therefore referral for consideration of an extraschedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran filed a claim for TDIU in August 2005, which was denied by the RO in a May 2006 rating decision.  The Veteran did not appeal this rating decision and he has not alleged since that he is unemployable on account of any of his service-connected disabilities on appeal.  Thus, the Board finds that Rice is inapplicable 



ORDER

A disability rating in excess of 10 percent for service-connected left knee disability, from September 9, 2009 to the present, is denied. 

A disability rating in excess of 60 percent for service-connected back disability is denied.

An initial disability rating in excess of 20 percent for service-connected peripheral neuropathy of the left upper extremity is denied.

An initial disability rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity is denied.

027014921

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


